Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to teach or suggest the combination of features on a cover for a probe head of an air data probe, the cover comprising a sleeve, a cavity, a closed end, an open end, an interior surface extending from the open end to the closed end, and when in use, a sealing engagement is made between the interior surface and a probe head, where the device comprises a reservoir filled with insect repellant, the device having a cylindrical portion extending from the open end, the cylindrical portion sealingly engages the probe head, and a tapered portion connected to the cylindrical portion and defining the closed end, the open space being adjacent to the reservoir when in use and is between the interior surface of the sleeve and the exterior surface of the probe head and between the closed end of the sleeve and the sealing engagement between the interior surface of the sleeve and the exterior surface of the probe head.
Insect repellant tubes for air data probes, such as US 10488428 B1 to Hughes lack the recited structure. Hughes teaches a sleeve 14 which comprises a cylindrical portion that engages with an air data probe tube to prevent insects from engaging with the device, however it fails to teach a reservoir filled with insect repellant located within an open space between the sealing engagement and between the interior surface of the sleeve and the exterior surface of the probe head.

US 20120016318 A1 to Hoang teaches an antimicrobial cap with a spongy reservoir which distributes PCMX, an antibacterial which has properties of repelling insects, on the open end of an IV tube. However, Hoang fails to teach an open space adjacent to the reservoir as 
US 5080654 A to Picha teaches a cap for securing the intravenous delivery system tubes. While this cap has a cylindrical portion, it lacks the required tapered portion at the end. Picha teaches the open space between the exterior surface of the probe head and the interior surface of the sleeve, but fails to teach a reservoir holding insect repellant. Picha can be used to modify Hoang to teach the location of the open space when Hoang is used on different tube shapes, however Picha still fails to teach this cylindrical and tapered portions as claimed.
Additionally, if Hoang were to be modified such that the shape of the device had both a cylindrical and tapered portion as in the instant application, the reservoir of the cap would not come into direct contact with the tip of the IV access tube as can be seen in FIG 2 of Hoang.

Other covers for a pitot access tube such as US 2532316 A to Larkin fail to teach the use of a reservoir to distribute insect repellant to provide insect repellant on the pitot tube head. Additionally, each fails to teach the configuration of the open space and the cylindrical portion and tapered portion as claimed. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATELYN THANH-MAI TRUONG whose telephone number is (571)272-0023.  The examiner can normally be reached on Monday - Thursday: 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN DINH can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.